P ER Curiam. On October 11, 2001, this court issued a per curiam directing the Supreme Court Clerk to accept a substituted copy of the trial transcript in this matter when all of the attorneys of record certify to the Clerk by affidavit that the trial transcript is true, accurate, and complete. Robinson v. State, 346 Ark. 266, 57 S.W.2d 162 (2001) (per curiam). We further directed the attorneys of record to reconstruct the record in the appeal, including trial exhibits, and certify in the same affidavit that the full record with the transcript and exhibits is accurate and complete. Id. On October 26, 2001, attorney for the appellants filed a “Certification” and stated that the trial transcript was complete but that the thirteen trial exhibits are “presumed lost.” On November 7, 2001, the deputy prosecuting attorney filed an affidavit approving the trial transcript and stating in part: “If requested, I will attempt to reconstruct the trial exhibits.”  We again direct counsel of record to reconstruct the trial exhibits, as they appear pertinent to this appeal, and certify the same to this court by affidavit. See Ark. R. App. P.—Civ. 6(d); Ark. R. App. P.—Crim. 4(a). This must be done within thirty days from the date of this per curiam. IMBER, J., not participating.